Detailed Action

1.	This Office Action is responsive to the Application 17/359,944 filed 06/28/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

On page 1, under section “Cross-Reference to Related Applications”, the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Double Patenting

6.	Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/359,889. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/359,889 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant application 17/359,944
Copending application 17/359,889
1. A method comprising: receiving an Application Programming Interface (API) request to allocate a new endpoint in a specified jurisdiction, the API request being based on an API provided by a communication platform; in response to the API request, accessing a data object defining a set of jurisdictional requirements established by a governing body of the specified jurisdiction; allocating an available endpoint in the specified jurisdiction to an account of the communication platform associated with the API request; determining a set of actions to satisfy the set of jurisdictional requirements defined by the governing body of the specified jurisdiction; and executing the set of actions based on data associated with the account.  

3. The method of claim 1, wherein executing the set of actions comprises: populating, based on data associated with first account, a first form that at least partially satisfies the set of jurisdictional requirements, yielding a populated jurisdictional form; and causing submission of the populated jurisdictional form to a receiving entity of the specified jurisdiction.  
4. The method of claim 3, wherein populating the first form comprises: identifying the first form from a set of available forms, the first form including at least a first data field; accessing a first data value associated with the account based on the first data field; and populating the first data field of the first form with the first data value.  
5. The method of claim 1, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and accessing a supporting proof item associated with the account that is included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
6. The method of claim 1, wherein executing the set of actions comprises: identifying, 
7. The method of claim 1, wherein executing the set of actions comprises: identifying a first user associated with the account that is assigned to a first role and a second user associated with the account that is assigned to a second role that is different than the first role; transmitting, to the first user, a first workflow for complying with the set of jurisdictional requirements, the first workflow being associated with the first role; and transmitting, to the second user, a second workflow for complying with the set of jurisdictional requirements, the second workflow being different than the first workflow and the second workflow being associated with the second role.  
8. The method of claim 1, further comprising: receiving a second API request to update the set of jurisdictional requirements for the specified jurisdiction; Attorney Docket No. 5082.090US253accessing the data object defining the set of jurisdictional requirements; and modifying the data object based on the second API request, yielding a modified data object defining a modified set of jurisdictional requirements.  

10. The method of claim 9, further comprising: in response to determining that the modified set of jurisdictional requirements has not been satisfied, executing at least a portion of a set of actions associated with the modified data object to comply with the modified set of jurisdictional requirements.  
11. The method of claim 9, further comprising: in response to determining that the modified set of jurisdictional requirements has been satisfied, transmitting a notification to a client device associated with the account, the notification indicating that the modified set of jurisdictional requirements has been satisfied.  
12. A communication platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the communication platform to perform operations comprising: receiving an Application Programming Interface (API) request to allocate a new endpoint in a specified jurisdiction, the API request being based on an API provided by the communication platform; in response to the API request, accessing a data object defining 
13. The communication platform of claim 12, wherein the data object is accessed from a regulation database that maintains a plurality of data objects defining a plurality of sets of jurisdictional requirements.  
14. The communication platform of claim 12, wherein executing the set of actions comprises: populating, based on data associated with first account, a first form that at least partially satisfies the set of jurisdictional requirements, yielding a populated jurisdictional form; and causing submission of the populated jurisdictional form to a receiving entity of the specified jurisdiction.  
15. The communication platform of claim 14, wherein populating the first form comprises: identifying the first form from a set of available forms, the first form including at least a first data field; accessing a first data value associated with the account based on the first data field; and populating the first 
16. The method of claim 12, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and accessing a supporting proof item associated with the account that is Attorney Docket No. 5082.090US255included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
17. The communication platform of claim 12, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and transmitting, to a client device associated with the account, a message including a prompt to provide a supporting proof item included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
18. The communication platform of claim 12, wherein executing the set of actions comprises: identifying a first user associated with the account that is assigned to a first role and a second user associated with the account that is assigned to a second role that is different than the first role; transmitting, to the first user, a first workflow for complying with the set of jurisdictional requirements, the first workflow being 
19. The communication platform of claim 12, the operations further comprising: receiving a second API request to update the set of jurisdictional requirements for the specified jurisdiction; accessing the data object defining the set of jurisdictional requirements; and modifying the data object based on the second API request, yielding a modified data object defining a modified set of jurisdictional requirements.  
20. A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a communication platform, cause the communication platform to perform operations comprising: receiving an Application Programming Interface (API) request to allocate a new endpoint in a specified jurisdiction, the API request being based on an API provided by the communication platform; in response to the API request, accessing a data object defining a set of jurisdictional requirements established by a governing body of the specified jurisdiction; allocating an available endpoint in the specified jurisdiction to an account of the communication platform 



3. The method of claim 1, wherein executing the set of actions comprises: populating, based on data associated with first account, a first form that at least partially satisfies the set of jurisdictional requirements, yielding a populated jurisdictional form; and causing submission of the populated jurisdictional form to a receiving entity of the specified jurisdiction.  
4. The method of claim 3, wherein populating the first form comprises: identifying the first form from a set of available forms, the first form including at least a first data field; accessing a first data value associated with the account based on the first data field; and Attorney Docket No. 5082.092US252populating the first data field of the first form with the first data value.  
5. The method of claim 1, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and accessing a supporting proof item associated with the account that is included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
6. The method of claim 1, wherein executing the set of actions comprises: identifying, 
7. The method of claim 1, wherein executing the set of actions comprises: identifying a first user associated with the account that is assigned to a first role and a second user associated with the account that is assigned to a second role that is different than the first role; transmitting, to the first user, a first workflow for complying with the set of jurisdictional requirements, the first workflow being associated with the first role; and transmitting, to the second user, a second workflow for complying with the set of jurisdictional requirements, the second workflow being different than the first workflow and the second workflow being associated with the second role.  
8. The method of claim 1, further comprising: receiving a second API request to update the set of jurisdictional requirements for the specified jurisdiction; Attorney Docket No. 5082.092US253accessing the data object defining the set of jurisdictional requirements; and modifying the data object based on the second API request, yielding a modified data object defining a modified set of jurisdictional requirements.  

10. The method of claim 9, further comprising: in response to determining that the modified set of jurisdictional requirements has not been satisfied, executing at least a portion of a set of actions associated with the modified data object to comply with the modified set of jurisdictional requirements.  
11. The method of claim 9, further comprising: in response to determining that the modified set of jurisdictional requirements has been satisfied, transmitting a notification to a client device associated with the account, the notification indicating that the modified set of jurisdictional requirements has been satisfied.  
12. A communication platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the communication platform to perform operations comprising: receiving an Application Programming Interface (API) request to allocate a new endpoint in a specified jurisdiction, the API request being based on an API provided by the communication platform; in response to the API request, accessing a data object defining 
13. The communication platform of claim 12, wherein the data object is accessed from a regulation database that maintains a plurality of data objects defining a plurality of sets of jurisdictional requirements.  
14. The communication platform of claim 12, wherein executing the set of actions comprises: populating, based on data associated with first account, a first form that at least partially satisfies the set of jurisdictional requirements, yielding a populated jurisdictional form; and causing submission of the populated jurisdictional form to a receiving entity of the specified jurisdiction.  
15. The communication platform of claim 14, wherein populating the first form comprises: identifying the first form from a set of available forms, the first form including at least a first data field; accessing a first data value associated with the account based on the first data field; and populating the first 
16. The method of claim 12, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and Attorney Docket No. 5082.092US255accessing a supporting proof item associated with the account that is included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
17. The communication platform of claim 12, wherein executing the set of actions comprises: identifying, based on the data object, a set of supporting proof items that satisfy a first jurisdictional requirement from the set of jurisdictional requirements; and transmitting, to a client device associated with the account, a message including a prompt to provide a supporting proof item included in the set of supporting proof items that satisfy the first jurisdictional requirement.  
18. The communication platform of claim 12, wherein executing the set of actions comprises: identifying a first user associated with the account that is assigned to a first role and a second user associated with the account that is assigned to a second role that is different than the first role; transmitting, to the first user, a first workflow for complying with the set of jurisdictional requirements, the first workflow being 
19. The communication platform of claim 12, the operations further comprising: receiving a second API request to update the set of jurisdictional requirements for the specified jurisdiction; accessing the data object defining the set of jurisdictional requirements; and modifying the data object based on the second API request, yielding a modified data object defining a modified set of jurisdictional requirements.  
20. A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a communication platform, cause the communication platform to perform operations comprising: receiving an Application Programming Interface (API) request to allocate a new endpoint in a specified jurisdiction, the API request being based on an API provided by the communication platform; in response to the API request, accessing a data object defining a set of jurisdictional requirements established by a governing body of the specified jurisdiction; allocating an available endpoint in the specified jurisdiction to an account of the communication platform 




Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
As described above, the disclosure does not provide adequate structure to perform the claimed limitations of claims 1-20.  For example, there is NO specification support for the claimed limitations “to allocate a new endpoint in a specified jurisdiction”, “accessing a data object defining a set of jurisdictional requirements established by a governing body of the specified jurisdiction”, “determining a set of actions to satisfy the set of jurisdictional requirements defined by the governing body of the specified jurisdiction” of independent claims 1, 12 and 20.  Also, there is NO specification support for the claimed limitations “regulation database that maintains a plurality of data objects defining a plurality of sets of jurisdiction requirements” of claims 2 and 13, “populating, …, a first form that at least partially satisfies the set of jurisdictional requirements, yielding a populated jurisdictional form”, “causing submission of the populated jurisdictional form to a receiving entity of the specified jurisdiction” of claims 3 and 14.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)

8.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

9.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441